DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 08/11/2021. This action is made Final.
B.	Claims 1-9 remain pending.

 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Sharma, Vishal et al. (US Pub. 2016/0173578 A1), herein referred to as “Sharma”.





acquiring a voice signal (par.99 the virtual assistant can receive input via voice/audible input from client 100 device);

performing local speech recognition on the voice signal (par.90, fig.4b the mobile device 100 has the hardware and software within which consists of the assistant interface 110 and the assistant server 200 to processing voice queries);

sending the voice signal to a cloud management server for performing speech recognition, if the voice signal is not recognized by a local speech recognition library (par.87; the mobile device 100 may communicate with the assistant server 200 and/or the external service(s) 300 a-n … The communications between the mobile device 100, the assistant server 200, and the external service(s) 300 may be performed via the Internet, including cloud computing applications, satellite, a local network, etc) ; and

receiving an operation instruction sent by the cloud management server which is obtained upon the recognition of the voice signal, executing the operation instruction and acquiring from the Internet the resource matching the operation instruction (par.113 the mobile device with the assistant interface directs the input whether it is gesture, icon touch, voice, keyboard input, or other input command input at the mobile device 100 to the proper internal and/or external services);



As for claims 2 and 7, Sharma teaches.  The method according to claim 1 and corresponding apparatus of claim 6, wherein the speech signal recognizable by the local speech recognition library comprises at least one of: opening a video, playing a next video, playing a previous video, fast forward, fast backward, increasing a volume, decreasing a volume, pausing, continuing to play, and shutdown (par.130 example of multimedia controls that the assistant interface can interpret).

As for claims 3 and 8, Sharma teaches.   The method according to claim 1 and corresponding apparatus of claim 6, wherein, after receiving the operation instruction sent by the cloud management server which is obtained upon the recognition of the voice signal, executing the operation instruction and acquiring from the Internet 

As for claim 4, Sharma teaches. The method according to claim 1, wherein the receiving the operation instruction sent by the cloud management server which is obtained upon the recognition of the voice signal, executing the operation instruction and acquiring from the Internet the resource matching the operation instruction comprises: receiving the operation instruction sent by the cloud management server which is obtained upon the recognition of the voice signal, with the operation instruction being a clothing brand, and acquiring a virtual store of the clothing brand from the Internet (fig. 9 depicts the connection to any internet service external; while par.268-270 discuss virtual environments with use of the mobile device and par.287 discusses clothing on a virtual site. The open ended structure allows for the assistant interface to interface with any internet driven company).

As for claim 5, Sharma teaches. The method according to claim 1, wherein a speech recognition capability of the cloud management server is adaptively learned via speech recognition resources in a cloud (par.323 a system is in place for learning users inputs).


As for claim 9, Sharma teaches. A virtual reality device, comprising:
a controller, a wireless network circuit, a speech recognition circuit and a microphone, wherein the controller is provided with the apparatus for controlling the virtual reality device according to claim 6, the wireless network circuit and the speech recognition circuit are connected to the controller, the microphone is connected to the speech recognition circuit, the wireless network circuit is configured to connect to the Internet, the speech recognition circuit is configured to convert a voice signal into an operation instruction, and the microphone is configured to collect the voice signal (par.99 the virtual assistant can receive input via voice/audible input from client 100 device while par.268-270 discuss that the device can be a virtual reality device for a virtual reality experience).



(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. 
After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited 
A1.	Applicant specifically argues about new scope of the claims based upon newly added limitations.
R1.	Examiner notes the new analysis of the claims above to address these concerns.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        August 20, 2021